DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 04/13/2022 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 3, 10, and 17 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
	Applicant’s response by virtue of amendment to claim(s) 1-4, 6-11, 13-18, 20 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 are amended. 
	Claim(s) 5, 12, and 19 are cancelled. 
	Claim(s) 1-4, 6-11, 13-18, 20 are pending in this application and an action on the merits follows.	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a method, and claim 8 is a system, and claim 15 is drawn to a machine.  These are method, machine, and system, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 8, and 15 substantially recites the limitations: 
	Claims 1 language: “A method for detecting and arranging items in a cargo space, the method comprising: detecting and classifying, with respect to fragility and perishability, a plurality of items at a source location , the classifying being based on obtained characteristics of  each respective item ; receiving, data regarding a respective plurality of points on a surface of the each respective item ; predicting, item boundaries based on applying the respective plurality of points on the surface of the each respective item  to predict lines and contours connecting the points and to predict the item boundaries based on the predicted lines and contours; determining,  a respective three - d i m e n s i o n a l volume of the each respective item based on a three-dimensional analysis of the predicted item boundaries; classifying,  the each respective item into a respective one of a plurality of groups with respect to a relative position within an available volume of the cargo space based on sensor data of the cargo space, the classified fragility and 2perishability, the predicted item boundaries for the each respective item determined based on the predicted lines and contours, the available volume of the cargo space, ; determining, an arrangement of the plurality of items in the cargo space based on the group classifications and a corresponding destination location associated with the each respective item; and visualizing,the arrangement of the items relative to the cargo space.”
	In addition, claim 8 recites “for determining and arranging items in a cargo space
	In addition, claim 15 “ for determining and arranging items in a cargo space
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
	The limitations above recite concepts of determine items arrangement on cargo space, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claim language has a BRI that requires the information of the cargo space, items information such as perishable and fragile in order to predict how products should be arranged in the cargo space, when the determination is made, the arrangement is visualized. Therefore, the claim language does fall into the grouping of Certain Methods of Organizing Human Activity.
In addition, claims 8 and 15 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-4, 6-11, 13-18, 20 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 10, and 17 recites the additional element: 
Claims 1, 15: “on or more processor”;
Claims 1, 8, and 15: “machine learning models trained with a training set of items”, second and third “machine learning model”;
Claim 8: “at least one memory connected with the at least one processor”; and a network interface for the computing system to communicate with one or more other devices via a network”;
Claim 15: “at least one computer readable storage medium having computer readable program code embodied therewith for execution on one or more processors, the computer readable program code being configured to be executed by the one or more processors to perform”;
The additional elements above represent mere data gathering (e.g., obtained items characteristic and cargo available volume) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to determine items arrangement in a cargo available volume. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the received data (cargo space and items characteristics) are recited at a high level of generality and amounts to mere data gathering, specifically because the specifics of detection and classification of data is not recited, and how the machine learning classifies is not recited. In addition, the recitation of the confidence score of claims 3 limitations is not enough, specifically because the algorism is only calculating a probability score without reciting how meaningful that score calculation is. In addition, regarding the boundaries prediction, again it is recited at a high level specifically because it is just defining of the items, and the sensors are not positively recited. Also, the recitation of classify each item in groups related to cargo space based on sensor data of the cargo space, the classified fragility and perishability, the predicted item boundaries, and a third machine learning model is also recited in a high level of generally, specifically because how the third machine learned is being use is also not described. Therefore, the additional elements merely describes how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Claims 8 and 15 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 8, and 15 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-4, 6-11, 13-18, 20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry.In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, 20 do not add “significantly more” to the eligibility of claims 1, 8, 15 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 3, 8, 10, 15, and 17, the specification discloses on ¶¶68-77 – a multinomial logit machine learning to predilect RFPI for fragility and perishability, and another machine learning not described as multinomial logit to predict counters, and another machine learning also not described as multinomial logit on para. 80 to determine a final grouping of items. The specification recites 3 machines learning with specific tasks, and therefore claim 1 and 3 are unclear since the specification, as point above, specify how one machine learning and NOT a plurality of machine learning models trained with a training set of items performs the classification and detection of fragility and perishability of items. Therefore, the limitations of claim 1 “a plurality of machine learning models trained with a training set of items;”, and claims 3 “previously trained multinomial logit machine learning models of the plurality of machine learning models” are unclear in view of the specification. Correction is required.	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4, 7-9, 11, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Putcha et al. (US 20180200761 A1, hereinafter Putcha), in view of Sun et al. (US 20140372351 A1, hereinafter Sun), in view of Baker et al. (US 11204678 B1, hereinafter Baker), in view of Cunniff et al. (US 20090265179 A1, hereinafter Cunniff), Sainfort et al. (US 20160086255 A1, hereinafter Sainfort), and further in view of McBride (US 20200038917 A1).
	Regarding claims 1, 8, and 15, Putcha disclose a method for detecting and arranging items in a cargo space, the method comprising: ¶¶24-27, 40-49 and figure 2;
	detecting and classifying, with respect to fragility and perishability, a plurality of items at a source location by at least one processor, the classifying being based on obtained characteristics of each respective item (¶44) a first signal is received regarding characteristics of each merchandise item, scan and read the merchandise identifier, a barcode; determine [classify] one or more characteristics of the merchandise item such as fragility and perishable;
	receiving, by the at least one processor, data regarding each respective item from a plurality of sensors; (¶44) a sensor in the merchandise storage area or on or about a conveyor assembly may directly measure certain characteristics of the merchandise item such as dimensions; (¶29) sensors;
	predicting, by the at least one processor, item boundaries (¶44) a sensor in the merchandise storage area or on or about a conveyor assembly may directly measure certain characteristics of the merchandise item such as dimensions;
	classifying, by the at least one processor, the each respective item into a respective one of a plurality of groups with respect to a relative position within an available volume of the cargo space based on sensor data of the cargo space, the predicted item boundaries for the each respective item determined, the available volume of the cargo space; (¶41) a central computer may take into account a number of factors to determine the optimal loading such as product characteristic volume perishable (¶39, 44 based on feedback) (¶27, 45) fragility dimension, characteristic of the loading space capacity; delivery feedback fragility; wherein (¶27) may also consider the type of merchandise item 104, i.e., general merchandise, grocery, dairy, etc. It may be desirable to group some types of merchandise items 104 together in the loading space 118 while keeping other types separate. Therefore, arrangement is done based on characteristic/ classifying of items in groups.
	determining, by the at least one processor, an arrangement of the plurality of items in the cargo space based on the group classifications and a corresponding destination location associated with the each respective item; and (¶48) an arrangement of merchandise items in the loading space is determined;  considers characteristics of merchandise item(s) and characteristics of the loading space, (¶27) It may be desirable to group some types of merchandise items 104 together in the loading space 118 while keeping other types separate. (¶45) a sensor (such as an image capture device) may be used to measure or estimate some characteristics of the loading space; (¶27) determining, in part, the loading arrangement and sequence in the loading space 118. The central computing system 202 may also consider the type of merchandise item 104, i.e., general merchandise, grocery, dairy, etc. It may be desirable to group some types of merchandise items 104 together in the loading space 118 while keeping other types separate.
	visualizing, by the at least one processor, the arrangement of the items relative to the cargo space.  (¶57) an employee at each conveyor assembly 406 and at the loading space 424 may be equipped with eyewear 430 for receiving instructions from the central computing system 412 and for the display of a loading map 432.
	In addition regarding claim 8, “A computing system for determining and arranging items in a cargo space, the computing system comprising: at least one processor; at least one memory connected with the at least one processor; and a network interface for the computing system to communicate with one or more other devices via a network, wherein the at least one processor is configured to perform:” ¶¶24-27, 40-49 and figure 2;
	In addition, regarding claim 15 “A computer program product for determining and arranging items in a cargo space, the computer program product comprising at least one computer readable storage medium having computer readable program code embodied therewith for execution on one or more processors, the computer readable program code being configured to be executed by the one or more processors to perform:” ¶¶24-27, 40-49 and figure 2;
	Puch disclose (¶44) can and read the merchandise identifier and determination of one or more characteristics of the merchandise item such as fragility and perishable; however does not disclose “performed by a plurality of machine learning models trained with a training set of items”; Sun discloses ¶86 - generate a second ranked list of item types based on item record 402 using machine learning-based classifiers 410; ¶66 - Machine learning-based classifiers 410 may refer to an item classifier that may be trained to predict item types for given items; Rule-based classifiers 406 may refer to an item classifier that adopts one or more classification rules (e.g., whitelist and blacklist rules) to predict item types for given items.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Putcha to include the above limitations as taught by Sun, in order to improve methods for incorporating both automated classification and human judgment in a highly effective manner, (see: Sun, ¶5).
	Putcha discloses “predicting, by the at least one processor, item boundaries”(¶44) a sensor in the merchandise storage area or on or about a conveyor assembly may directly measure certain characteristics of the merchandise item such as dimensions; however does not explicitly disclose: receiving, by the at least one processor, data regarding a respective plurality of points on a surface…based on applying the respective plurality of points on the surface of the each respective item to a second machine learning model trained to predict lines and contours connecting the points and to predict the item boundaries based on the predicted lines and contours; determining, by the at least one processor, a respective three - d i m e n s i o n a l volume of the each respective item based on a three-dimensional analysis of the predicted item boundaries;”, “item determined based on the predicted lines and contours”;
	Baker discloses:
	7:40-60 - a bounding box or volume may be determined using one or more machine learning, computer vision, and/or geometrical detection algorithms or approaches. For example, the algorithms may comprise various surface, edge, line, or other feature detection algorithms, and/or mesh decimation algorithms, potentially in combination with various computer vision and machine learning algorithms, that may process and analyze one or more images or videos comprising an object in order to detect various surfaces, edges, lines, or other features of an object and determine a bounding box or volume associated with the object;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Putcha to include the above limitations as taught by Baker, in order to facilitate interactions, (see: Baker, 1:5-20).
	Putcha discloses the grouping by item type and loading space, see ¶27 and ¶45; however, does not specifically disclose “the classified fragility” Cunniff discloses ¶36 determine the number of unique fragility classes applicable to the selected merchandise. Fragility classes may comprise any defined group of merchandise having common fragility characteristics, including scaled numerical ratings indicative of the fragility of the merchandise. ¶37 The packaging recommendation generation module proceeds to step 404 and groups the merchandise into one or more fragility classes;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Putcha to include the above limitations as taught by Cunniff, in order to properly package merchandise for shipment to a final destination, (see: Cunniff, ¶4).
	Putcha discloses the grouping by item type and loading space, see ¶27 and ¶45; however does not specifically disclose “classified perishability”; Sainfort discloses ¶123 Perishable and non-perishable food category management screen allowing the store to group the offered inventory items into perishable and non-perishable goods;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Putcha to include the above limitations as taught by Sainfort, in order to provide a total off-site grocery shopping expedition that provides for a level of innovation, (see: Sainfort, ¶18).
	Putcha discloses the grouping by item type and loading space, see ¶27 and ¶45; however does not specifically disclose “third machine learning model;”
	McBride discloses: ¶24 For example, in some embodiments, data received at step 302 may include a set of dimensions associated with the plurality of items. In such an embodiment, the dimensions of the plurality of items may be input into a sorting algorithm to group the items based on their dimensions; ¶26 In some embodiments, a machine learning model implementing one or more clustering algorithms may be applied to sort the various items into one or more groups based on size and/or shape. For example, dimensions of the various items may be input into a clustering model to output a set of items sorted based on dimensional similarities. Examples of clustering algorithms that can be applied include K-means clustering, mean-shift clustering, hierarchical clustering, etc.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Putcha to include the above limitations as taught by McBride, in order to have a more efficient solutions determining an optimal placement of items, (see: McBride, ¶14).
	Regarding claims 2, 9, and 16, Putcha discloses: 
	wherein: the characteristics of the each respective item are based on data received as a result of scanning one or more bar codes associated with the each respective item.  (¶44) scan and read the merchandise identifier, a barcode; access a product identifier database to determine one or more characteristics of the merchandise item such as fragility and perishable; 
	Regarding claims 4, 11, 18, Putcha discloses (¶44) a sensor in the merchandise storage area or on or about a conveyor assembly may directly measure certain characteristics of the merchandise item such as dimensions; however does not disclose “wherein the predicting item boundaries further comprises: applying, by the at least one processor, a contour tracing method to the respective plurality of points on the surface of the each respective item to predict the lines and contours connecting the points.” Baker disclose 7:40-60 - a bounding box or volume may be determined using one or more machine learning, computer vision, and/or geometrical detection algorithms or approaches. For example, the algorithms may comprise various surface, edge, line, or other feature detection algorithms, and/or mesh decimation algorithms, potentially in combination with various computer vision and machine learning algorithms, that may process and analyze one or more images or videos comprising an object in order to detect various surfaces, edges, lines, or other features of an object and determine a bounding box or volume associated with the object. 
	Regarding claims 6, 13, and 20, Putcha discloses:
	wherein the determining the arrangement further comprises: receiving, by the at least one processor, a corresponding destination for the each respective item; and (¶37) In one form, it is contemplated that the number and order of delivery destinations (and the merchandise items to be delivered to each store) will be known at or prior to loading and will be communicated to or accessible by the central computing system 202;
	classifying, by the at least one processor, each of the respective items with respect to the corresponding destination, the fragility classification, the perishability classification, the predicted respective item boundaries and the available volume of the cargo space. (¶41) a central computer may take into account a number of factors to determine the optimal loading such as product characteristic volume perishable (¶39, 44 based on feedback) (¶27, 45) fragility dimension, characteristic of the loading space capacity; delivery feedback fragility, the order/sequence of unloading of products at multiple destination stops (i.e., accessibility of products to be unloaded at first stops); wherein (¶27) may also consider the type of merchandise item 104, i.e., general merchandise, grocery, dairy, etc. It may be desirable to group some types of merchandise items 104 together in the loading space 118 while keeping other types separate, wherein (¶37) it may be desirable to load the merchandise items 104 on a first-in-first-out basis… In one form, it is contemplated that the number and order of delivery destinations; Therefore, arrangement is done based on characteristic/ classifying of items in groups.
	Cunniff discloses ¶36 ¶37  the fragility classification, the perishability classification;
	Sainfort discloses ¶123  the fragility classification, the perishability classification;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claims 7 and 14, Putcha discloses:
	 wherein the visualizing the arrangement uses one from a group of augmented reality and virtual reality to provide a view of an optimal arrangement of the plurality of items in the cargo space.  designed loading maps may be used to show the sequence of loading and arrangement of merchandise items 104 in the loading space 118 (which maps may be displayed in various ways, such as on handheld mobile devices, personal computers, networked interactive eyewear and other wearable technology, etc.)…artificial intelligence (virtual reality and/or augmented reality);
Allowable Subject Matter
	Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, a rejection under the U.S.C. 101 and 112(b) should also be overcome in order to have the current application allowable.
Response to Arguments
	Applicant’s arguments submitted 04/13/2022 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendments.
	Regarding the 35 USC § 101 rejection, applicant arguments does not overcome the rejection. 
	 Applicant argues STEP 2A Prong I – “Using sensors to detect points on item surfaces, using machine learning models to determine item boundaries based on the sensed data and classify the items based on position in a cargo space, and visualizing the arrangement relative to the cargo space clearly do not fall into any of the above subject matter groupings of abstract ideas (mathematical concepts, methods of organizing human activity, and mental processes). Accordingly, since the claims do not fall into any of the above subject matter groupings of abstract ideas, the claims are not directed to a judicial exception, and are considered to comply with 35 U.S.C. § 101.”. Examiner respectfully disagrees. The sensors are not positively recited as part of the system and method. Therefore, the points are received as data (coordinates, dimensions), and is considered nothing more than just receiving data. In addition, the machine learning(s) are being used, however without of recitation of specifics. The limitations of claims 1, 8, and 15 recite concepts of determine items arrangement on cargo space, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions).  For example, decide how to arrange items on a cargo space based on the size of the item, fragility, perishability, is a fundamental economic practice, thereby avoiding damage of fragile items or having perishable products going bad, which mitigate risk. Therefore, the claim language recites abstract idea.
Applicant argues STEP 2A Prong II – “The claims are directed to a sophisticated sensing system employing machine learning in order to detect surfaces of items, determine item boundaries and volumes, classify the items based on a relative position, and determine and visualize an arrangement of items in a cargo space based on the classification.”. Again, the sensors are not positively recited in the claimed language, therefore, the points are received as data (coordinates, dimensions), and is considered nothing more than just receiving data. When taking into consideration the machine(s) learning, Examiner see nothing more than a computer being used as a tool to decide where the arrangement of items should be placed in the cargo. The claim language does not describe the specifics of the machine learning, and how the machine learning connects the points. In addition, the points are enough data to know the shape and volume of an item, and the claim language does not specify why connecting of the points are crucial to the invention, and also how the machine learning is doing it. The additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1, 8, and 15 are directed to the judicial exception, and therefore do not integrate the identified abstract idea above into a practical application.
For at least those reasons, the rejections under 35 USC 101 has been maintained.
	Regarding the 35 USC § 112(b) rejection, applicant arguments does not overcome the rejection. 
	The specification discloses on ¶¶68-77 – a multinomial logit machine learning to predilect RFPI for fragility and perishability, and another machine learning not described as multinomial logit to predict counters, and another machine learning also not described as multinomial logit on para. 80 to determine a final grouping of items. The specification recites 3 machines learning with specific tasks, and therefore claim 1 and 3 are unclear since the specification, as point above, specify how one machine learning and NOT a plurality of machine learning models trained with a training set of items performs the classification and detection of fragility and perishability of items. Therefore, the limitations of claim 1 “a plurality of machine learning models trained with a training set of items;”, and claims 3 “previously trained multinomial logit machine learning models of the plurality of machine learning models” are unclear in view of the specification. 	Correction are required.
For at least those reasons, the rejections under 35 USC 112(b) has been maintained.
	Regarding the 35 USC § 103 rejection, Applicant argues “Since the independent claims include several features from claim 5 (and intervening claim 4) indicated as overcoming the cited art, the independent claims are similarly considered to overcome the rejection.”. Examiner respectfully disagrees. Applicant did amend claims 1, 8, and 15, however, the language applicant amends the claim language is considered broad than the previous claims 4-5. In addition, the amend language in combination with others claims language is not considered allowable. In addition, the current prior art of the record teaches the claimed invention.
	Putcha discloses: receiving, by the at least one processor, data regarding each respective item from a plurality of sensors; (¶44) a sensor in the merchandise storage area or on or about a conveyor assembly may directly measure certain characteristics of the merchandise item such as dimensions; (¶29) sensors;
	Baker discloses: receiving, by the at least one processor, data regarding a respective plurality of points on a surface…based on applying the respective plurality of points on the surface of the each respective item to a second machine learning model trained to predict lines and contours connecting the points and to predict the item boundaries based on the predicted lines and contours; determining, by the at least one processor, a respective three - d i m e n s i o n a l volume of the each respective item based on a three-dimensional analysis of the predicted item boundaries;”, “item determined based on the predicted lines and contours”; 7:40-60 - a bounding box or volume may be determined using one or more machine learning, computer vision, and/or geometrical detection algorithms or approaches. For example, the algorithms may comprise various surface, edge, line, or other feature detection algorithms, and/or mesh decimation algorithms, potentially in combination with various computer vision and machine learning algorithms, that may process and analyze one or more images or videos comprising an object in order to detect various surfaces, edges, lines, or other features of an object and determine a bounding box or volume associated with the object;
For at least those reasons, the rejections under 35 USC 103 has been maintained.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627